DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, and 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “wherein the first and second tapered segments are symmetric”; however, the specification does not provide explicit support for the limitation. Paragraphs [0022, 0026] describe the geometry of the first and second arms yet there is no mention of the first and second tapered segments of the first and second arms being symmetric.
Claims 2-3, 5-6, and 8-9 are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US2006/0009337), in view of Webstaurant (NPL-Pumie Toilet Bowl Ring Remover, internet screenshot 10/31/2015), Lin (US2006/0042017), and Aymar (US2016/0101824).
Regarding claim 1, Smith teaches a handle fully capable to be attached to a pumice, the handle comprising:
a gripping portion (10),
a support portion (14) extending from the gripping portion fully capable of/configured to support the pumice, the support portion comprising:
-3-113422685.1Appin No. 16/512,334Amdt date April 1, 2021Reply to Office action of January 26, 2021a post comprising first and second struts (16) arranged in a cross shape (best shown in Figures 2, 4, 5-7),
a plurality of ribs (15) extending around the post and spaced generally equidistantly apart along an entire length of the post (best shown in Figure 2, 4, 5-7), the plurality of ribs being equally sized (best shown in Figures 2, 4, 5-7), wherein each rib of the plurality of ribs comprises a plurality of rib segments each extending from the first strut to the second strut (best shown in Figures 2, 4, 5-7), and 
a plurality of cavities (not labeled but is the space between each of the rib segments) defined between adjacent ribs of the plurality of ribs, the plurality of cavities configured to accommodate an adhesive for coupling the support portion of the handle to the pumice (the cavities define a volume and are therefore fully capable of accommodating an adhesive).  
Smith does not disclose that the gripping portion comprises a first arm, a second arm spaced apart from the first arm, and a substantially planar platform extending between the first arm and the second arm, wherein a first surface of each of the first arm and the second arm defines a recess extending along a central portion of a respective one of the first arm and the second arm and inward toward the substantially planar portion, the recess comprising a lower straight segment, a first tapered segment at a distal end of the lower straight segment, and a second tapered segment at a proximal end of the lower straight segment, wherein the lower straight segment extends along an entire length of the substantially planar platform, wherein the first and second tapered segments are symmetric, and wherein a second surface of each of the first arm and the second arm opposite the first surface is curved outward away from the recess and the substantially planar portion.  
Webstaurant discloses a handle, fully capable of and therefore configured to be attached to a pumice, the handle comprising a gripping portion (refer to first annotated figure below) comprising a first arm (refer to first annotated figure below); a second arm spaced apart from the first arm (refer to first annotated figure below), and a substantially planar platform extending between the first and the second arm (refer to first annotated Figure below), wherein a first surface of each of the first arm and the second arm defines a recess (a portion of both the first and second arms near the pumice are curved, thereby defining a recess, refer to first figure below), and wherein a second surface of each of the first and second arm opposite the first surface is curved outwardly away from the recess and the substantially planar platform (an opposite side of the first and second arm is shown to have a convex surface, thereby curving away from the first surface, refer to second annotated figure below).  Refer additionally to Webstaurant figures.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith’s handle such that the gripping portion comprises a first arm and a second arm spaced apart from the first arm; and a substantially planar platform extending between the first arm and the second arm, wherein a first surface of each of the first arm and the second arms defines a recess, and a second surface of each of the first and second arms opposite the first surface is curved outwardly away from the recess and the substantially planar platform, as taught by Webstaurant, since such a modification would have involved a matter of simple substitution of one known element for another to obtain predictable results.

    PNG
    media_image1.png
    850
    1046
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    571
    479
    media_image2.png
    Greyscale

The combination of Smith and Webstaurant does not disclose that the recess extends along a central portion of a respective one of the first and second arms and inward toward the substantially planar platform, the recess comprising a lower straight segment that extends along an entire length of the substantially planar platform, a first tapered segment at a distal end of the lower straight segment and a second tapered segment at a proximal end of the lower straight segment, wherein the first and second tapered segments are symmetric; however, providing a handle having a recess extending along a central portion of a handle with tapered segments at first and second ends thereof is well-known and common as demonstrated by Lin.  
Lin discloses a handle (11, Figures 1-7), fully capable of and therefore configured to be used for attachment to a pumice, wherein the handle comprises a recess having a lower straight segment (refer to rotated and annotated Lin Figure 4, below) extending along an entirety of the handle between a first tapered segment (refer to rotated and annotated Lin Figure 4, below) at a distal end of the lower straight segment, and a second tapered segment at a distal end of the lower straight segment (refer to rotated and annotated Lin Figure 4, below), extending along a central portion of the handle, for which a user may place their hand during use. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the combination of Smith and Webstaurant such that the recess comprises a lower straight segment that extends along an entirety of the handle between a first tapered segment at a proximal end of the lower straight segment and a second tapered segment at a distal end of the lower straight segment, as taught by Lin, such that the lower straight segment extends the entire length of the planar platform, since such a modification provides the advantage of defining an area for a user’s hand to grasp, thereby better positioning a user’s hand within the handle such that a user’s hand does not slip out of position while using a tool attached thereto.

    PNG
    media_image3.png
    662
    1034
    media_image3.png
    Greyscale

Modifying the handle of the combination of Smith and Webstaurant to have the shape disclosed by Lin, provides the first and second arms defining a recess extending along a central portion of a respective one of the first and second arms and inward toward the substantially planar platform, the recess comprising a lower straight segment that extends along an entire length of the substantially planar platform, a first tapered segment at a distal end of the lower straight segment and a second tapered segment at a proximal end of the lower straight segment. The combination does not disclose  wherein the first and second tapered segments are symmetric. Rather, the first tapered segment is depicted as being smaller than the second tapered segment.
	Aymar discloses a handle having a substantially straight segment disposed between a first tapered segment (not labeled, refer to annotated Aymar Figure 27A, below) at a distal end (left end, refer to Aymar Figure 27A) of the substantially straight segment (refer to annotated Aymar Figure 27A, below) and second tapered segment (refer to annotated Aymar Figure 27A, below) at a proximal end (left end, refer to annotated Aymar Figure 27A) of the substantially straight segment, wherein the first and second tapered segments are depicted as being substantially symmetric. Although the drawings may not be scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aymar’s handle such that the first and second tapered ends are symmetric since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.
It would have additionally been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the combination of Smith, Webstaurant and Lin to make the first tapered segment symmetric to the second tapered segment, as taught by modified Aymar, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art; additionally, such a modification provides the advantage of providing a larger buffer between the user’s hand and the device attached to the handle.

    PNG
    media_image4.png
    557
    728
    media_image4.png
    Greyscale

Regarding claim 2, the combination of Smith, Webstaurant, Lin, and Aymar discloses the handle of claim 1, as applied above.  Smith further discloses a base member between the gripping portion and the support portion, the support portion extending from a first surface of the base member, the gripping portion extending from a second surface of the base member opposite to the first surface (refer to Smith annotated Figure 6, below).

    PNG
    media_image5.png
    358
    483
    media_image5.png
    Greyscale

Regarding claim 5, the combination of Smith, Webstaurant, Lin and Aymar discloses the handle of claim 1, as applied above.  Smith further discloses wherein the plurality of rib segments of each rib are arranged in a common plane (refer to Smith cropped and annotated Figure 6 below showing a plane of the proximal-most plurality of rib segments).

    PNG
    media_image6.png
    377
    582
    media_image6.png
    Greyscale

Regarding claim 6, the combination of Smith, Webstaurant, Lin and Aymar discloses the handle of claim 5, as applied above.  Smith further disclose wherein each rib segment of the plurality of rib segments is a quadrant (each of the rib segments is disposed between a cross-shaped strut, thereby dividing the ribs into quadrant segments).

Claims 1-3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Webstaurant (NPL-Pumie Toilet Bowl Ring Remover, internet screenshot 10/31/2015), Lin (US2006/0042017), Aymar (US2016/0101824), Allen (US8926205), and Tanaka et al. (US2012/0117744).
Regarding claim 1, Webstaurant discloses a handle, fully capable of and therefore configured to be attached to a pumice, the handle comprising:
a gripping portion (refer to first figure below) comprising:
a first arm (refer to first figure below); 
a second arm spaced apart from the first arm (refer to first figure below); and 
a substantially planar platform extending between the first and the second arm (refer to first annotated Figure below), 
wherein a first surface of each of the first arm and second arm defines a recess (a portion of both the first and second arms near the pumice are curved, thereby defining a recess, refer to first figure below), and 
wherein a second surface of each of the first and second arm opposite the first surface is curved outwardly away from the recess and the substantially planar platform (an opposite side of the first and second arm is shown to have a convex surface, thereby curving away from the first surface, refer to second figure below).  Refer additionally to Webstaurant figures.  

    PNG
    media_image1.png
    850
    1046
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    571
    479
    media_image2.png
    Greyscale

Webstaurant does not disclose that the recess extends along a central portion of a respective one of the first and the second arm and inward toward the substantially planar portion, the recess comprising a lower straight segment, a first tapered segment at a distal end of the lower straight segment and a second tapered segment at a proximal end of the lower straight segment, wherein the first and second tapered segments are symmetric; a support portion extending from the gripping portion configured to support the pumice, the support comprising a post comprising first and second struts arranged in a cross shape, a plurality of ribs extending around the post and spaced generally equidistantly apart along an entire length of the post, the plurality of ribs being equally sized, wherein each rib of the plurality of ribs comprises a plurality of rib segments each extending from the first strut to the second strut, and a plurality of cavities defined between adjacent ribs of the plurality of ribs, the plurality of cavities configured to accommodate an adhesive for coupling the support portion of the handle to the pumice. However, providing a handle having a recess extending along a central portion of a handle is well-known and common as demonstrated by Lin.  Lin discloses a handle (11, Figures 1-7), fully capable of being used for attachment to a pumice, wherein the handle comprises a lower straight segment (refer to rotated and annotated Lin Figure 4, below) extending along an entirety of the handle between a first tapered segment (refer to rotated and annotated Lin Figure 4, below) at a distal end of the lower straight segment, and a second tapered segment at a distal end of the lower straight segment (refer to rotated and annotated Lin Figure 4, below), thereby defining a recess for which a user may place their hand during use.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Webstaurant such that the recess comprises a lower straight segment that extends along an entirety of the handle between a first tapered segment at a proximal end of the lower straight segment and a second tapered segment at a distal end of the lower straight segment, as taught by Lin, such that the lower straight segment extends the entire length of the planar platform, since such a modification provides the advantage of defining an area for a user’s hand to grasp, thereby better positioning a user’s hand within the handle such that a user’s hand does not slip out of position while using a tool/device attached thereto. 

    PNG
    media_image7.png
    882
    1355
    media_image7.png
    Greyscale
The combination of Webstaurant and Lin does not disclose that the first and second tapered portions are symmetric. Further, the combination of Webstaurant and Lin is silent regarding the mechanism by which the handle may be attached to a pumice/device, and therefore does not disclose the support portion extending from the grip portion configured to support a pumice, the support portion comprising: a post comprising first and second struts arranged in a cross shape, a plurality of ribs extending around the post and spaced generally equidistantly apart along an entire length of the post, the plurality of ribs being equally sized, wherein each rib of the plurality of ribs comprises a plurality of rib segments each extending from the first strut to the second strut, and a plurality of cavities defined between adjacent ribs of the plurality of ribs, the plurality of cavities configured to accommodate an adhesive for coupling the support portion of the handle to the pumice.  
Aymar discloses a handle having a substantially straight segment disposed between a first tapered segment (not labeled, refer to annotated Aymar Figure 27A, below) at a distal end (left end, refer to Aymar Figure 27A) of the substantially straight segment (refer to annotated Aymar Figure 27A, below) and second tapered segment (refer to annotated Aymar Figure 27A, below) at a proximal end (left end, refer to annotated Aymar Figure 27A) of the substantially straight segment, wherein the first and second tapered segments are depicted as being substantially symmetric. Although the drawings may not be scale, they can still be relied upon for teaching the general conditions of the claim because the overall relationship is depicted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aymar’s handle such that the first and second tapered ends are symmetric since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.
It would have additionally been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the combination of Webstaurant and Lin to make the first tapered segment symmetric to the second tapered segment, as taught by modified Aymar, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art; additionally, such a modification provides the advantage of a larger buffer between the user’s hand and the device attached to the handle.

    PNG
    media_image4.png
    557
    728
    media_image4.png
    Greyscale

The combination of Webstaurant, Lin, and Aymar is silent regarding the mechanism by which the handle may be attached to a pumice/device, and therefore does not disclose the support portion extending from the grip portion configured to support a pumice, the support portion comprising: a post comprising first and second struts arranged in a cross shape, a plurality of ribs extending around the post and spaced generally equidistantly apart along an entire length of the post, the plurality of ribs being equally sized, wherein each rib of the plurality of ribs comprises a plurality of rib segments each extending from the first strut to the second strut, and a plurality of cavities defined between adjacent ribs of the plurality of ribs, the plurality of cavities configured to accommodate an adhesive for coupling the support portion of the handle to the pumice. Connecting cleaning implements such as the pumice of the combination of Webstaurant, Lin and Aymar to a handle is commonly achieved by embedding a portion of the handle in the interior of the cleaning device as demonstrated by Allen.  
Allen discloses a handle (10) capable of being attached to a pumice, the handle comprising: a gripping portion (10b); and a support portion (10a) extending from the gripping portion configured to support the pumice, the support portion comprising: a post (20, best shown in Figure 4A), a plurality of ribs (24) extending around the post and spaced generally equidistantly apart along an entire length of the post (best shown in Figure 4A), the plurality of ribs being equally sized, and a plurality of cavities defined between adjacent ribs of the plurality of ribs (not labeled, but is the space between each of the ribs), the plurality of cavities capable of accommodating an adhesive for coupling the support portion of the handle to the pumice (each rib provides a flat portion, 24b, capable of accommodating an adhesive).  Refer additionally to Figures 1A-8.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the combination of Webstaurant, Lin, and Aymar to include a support portion extending from the gripping portion and configured to support the pumice, the support portion comprising a post comprising a plurality of ribs extending around the post and spaced generally equidistantly apart along an entire length of the post, the plurality of ribs being equally sized, and a plurality of cavities defined between adjacent ribs of the plurality of ribs, the plurality of cavities capable of accommodating an adhesive for coupling the support portion of the handle to the pumice as taught by Allen since such a configuration is well-known in the art.  
The combination of Webstaurant, Lin, Aymar and Allen does not disclose that the post comprises first and second struts arranged in a cross shape or wherein each rib of the plurality of ribs comprises a plurality of rib segments each extending from the first strut to the second strut.  Rather, the combination discloses a substantially cylindrical shaped post and ribs positioned continuously about the cylindrical post.  Tanaka discloses a similar handle (150) having a post (142).  Tanaka’s post has either a cylindrical cross-section (refer to Figure 6, image 1), similar to that of the combination of Webstaurant, Lin, Aymar and Allen, or a post formed by first and second struts arranged in a cross shape (refer to Figure 6, image 9), demonstrating that the shape of the post can be changed, as a matter of design choice to provide functionally equivalent configurations.  Refer additionally to Figures 1-20.  Modifying the cylindrical shaped post of the combination of Webstaurant, Lin, Aymar and Allen to have the cross shaped post of Tanaka would result in the ribs of the combination of Webstaurant, Lin, Aymar and Allen being broken up into a plurality of rib segments extending between the first strut and the second strut.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of the combination of Webstaurant, Lin, Aymar and Allen such that the post comprises first and second struts arranged in a cross shape, as taught by Tanaka, such that each rib is a plurality of rib segments each extending from the first strut to the second strut, since Tanaka demonstrates that either shape works equally well and both shapes are art-recognized functional equivalents.  
Regarding claim 2, the combination of Webstaurant, Lin, Aymar, Allen, and Tanaka discloses the handle of claim 1, as applied above.  Webstaurant further discloses a base member having a first and second surface (refer to annotated Figure below), the gripping portion extending from a second surface of the base member opposite to the first surface (refer to annotated Figure below).  Per the modification addressed in claim 1, the support portion of Allen and Tanaka was incorporated into the handle of the combination of Webstaurant, Lin and Aymar such that the support portion extends from a first surface of Webstaurant’s base member. Thus, the combination provides all the limitations of claim 2.  

    PNG
    media_image8.png
    286
    883
    media_image8.png
    Greyscale


Regarding claim 3, the combination of Webstaurant, Lin, Aymar, Allen and Tanaka discloses the handle of claim 1, as applied above.  The combination does not explicitly disclose wherein the adjacent ribs of the plurality of ribs are spaced apart by a distance from approximately 1/8inch to approximately 1/2inch. Allen was relied upon for the teaching of the ribs and Allen does disclose the length of the post is between 1-3 inches in length (refer to Column 2, lines 63-66, wherein the posts of Figure 3A and Figure 4A are graphically shown to be the same length), where a post length of 1 inch, would result in the spacing between the ribs being approximately 3/16 inches and a post length of 3 inches, would result in the spacing between the ribs being approximately ¼ inch, which overlaps the claimed range (refer to annotated Figure 4A below).  While the figures may not be drawn to scale, they can still be relied upon for depicting a general relationship between components of an invention.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to further modify the pumice device of the combination of Webstaurant, Lin, Aymar, Allen and Tanaka such that the adjacent ribs of the plurality of ribs are spaced apart by a distance within the claimed range of values, since Allen demonstrate that such values are well-known in the art to provide adequate retention of a cleaning material on a support and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

    PNG
    media_image9.png
    434
    252
    media_image9.png
    Greyscale

Regarding claims 5-6, the combination of Webstaurant, Lin, Aymar, Allen and Tanaka disclose the handle of claim 1.  Per the modification, the rib segments of Allen and Tanaka were incorporated into the handle of the combination of Webstaurant, Lin, and Aymar such that the plurality of rib segments of each rib are quadrants arranged in a common plane (per the modification addressed in claim 1, the first and second struts of Tanaka were incorporated into the post of Allen such that the ribs are broken into quadrants and disposed between the struts of the post such that each rib is broken into quadrants, arranged in a common plane, vertically).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Webstaurant, Lin, Aymar, Allen and Tanaka, as applied to claim 1 above, and further in view of Davia (US20170164713).
Regarding claims 8-9, the combination of Webstaurant, Lin, Aymar, Allen and Tanaka discloses the handle of claim 1.  The combination does not disclose that the handle comprises polypropylene suitable for level 5 recycling.  However, the handle appears to comprise a type of plastic.  Davia discloses a similar handle (100), capable of being attached to a pumice, comprising a gripping portion (15) and a support portion (11) extending from the gripping portion and capable of supporting the pumice.  Refer additionally to Figures 1-10B.  Davia further discloses that the handle comprises polypropylene (refer to Paragraph [0049]).  Davia does not explicitly disclose that the polypropylene is suitable for level 5 recycling, however it is well-known that polypropylene is classified as a level 5 plastic, and level 5 polypropylene plastics are recyclable (refer to NPL – Sierra Club).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Webstaurant, Lin, Aymar, Allen and Tanaka’s handle such that the handle is comprised of polypropylene, as taught by Davia, since Davia demonstrates it is a well-known material choice for handles and to further modify the polypropylene such that it is suitable for level 5 recycling, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
Argument #1:
Applicant argues that it would not be obvious to modify the handle of Lin to make the tapered portions symmetric. 
Response #1:
Enlarging the first tapered segment such that the first and second segments are symmetric requires only a change in the shape or size of a component and it has been held that changes in size/shape of a component is within the level of ordinary skill. Providing a larger portion thereby preventing a user’s hand from engaging with the device that is attached to the handle and therefore one of ordinary skill would consider modifying the tapered portions to be symmetric.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772